 1
 2
 3
 4
 5
 6
                                                    JS-6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 CHECK INTO CASH OF                      Case No. 2:18-cv-07685-CJC (GJSx)
   CALIFORNIA, INC., a California
13 Corporation,                            ORDER FOR DISMISSAL WITH
                                           PREJUDICE
14                  Plaintiff,
15            v.                           Action filed:   September 4, 2018
16 SURGI WORLD, a California
   Corporation, and ADEL F. SAMAAN,
17 an individual, SANDY MARTINEZ, an
   individual, and DOES 1 through 10,
18 inclusive,
19                  Defendants.
20
21
22
23
24
25
26
27
28
                                                                 Case No. 2:18-cv-07685
     CI55-0000001                                              ORDER FOR DISMISSAL
     12787802.1
                                           1                        WITH PREJUDICE
1             This Court having reviewed plaintiff Check Into Cash of California, Inc. and
2 defendant Sandy Martinez’s Joint Stipulation and Order for Dismissal with
3 Prejudice (the “Stipulation”), the Stipulation is hereby approved. The entire action,
4 including all claims and counterclaims stated herein against all parties, is hereby
5 dismissed with prejudice.
6             IT IS SO ORDERED.
7 DATED: November 1, 2018
8
9
                                              Hon. Cormac J. Carney
10
                                              UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         Case No. 2:18-cv-07685
     CI55-0000001                                                 ORDER FOR DISMISSAL WITH
     12787802.1
                                                 2                                 PREJUDICE
